Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.


Response to Arguments
Applicant’s arguments, see REMARKS, filed 8/12/2021, with respect to claims 1-3, 5 and 8-11 have been fully considered and are persuasive.  The U.S.C. 103 rejection of claims 1-3 has been withdrawn. 


Allowable Subject Matter
Claims 1-3, 5 and 8-11 are allowed, and renumbered claims 1-8, respectively.

The following is an examiner’s statement of reasons for allowance:
Consider claims 1 and 8, the most relevant prior art of record, the combination of Sawaki (US 2015/0170968 A1) and Negishi (US 2008/0102542 A1), in view of Harris et al. (US 2007/0275541 A1) and Maeda et al. (US 2013/0321811 A1), and in further view of Ninomiya (US 2011/0025838 A1), fails to specifically show, disclose, or suggest that wherein a first centerline of the cut groove at the front surface and a second centerline of the cut groove at the back surface are compared from the picked-up image at the front surface and the picked-up image at the back surface to determine an alignment of the first centerline and the second centerline in the longitudinal direction and wherein a first width of the cut groove at the front surface is compared with a second width of the cut groove at the back surface from the picked-up image at the front surface and the picked-up image at the back surface.
Sawaki shows and discloses a cutting method for cutting a workpiece having division lines by a cutting blade (package board division method; cut the package board W1 with a cutting blade 43 and divide the package board W1 along the scheduled division lines [abstract, paragraph 23]), the cutting method comprising: a holding member disposing step of disposing a holding member on a back surface of the workpiece (a holding tape T is affixed to the rear face of the package board W1 [paragraph 20]); a holding step of holding the workpiece on a holding table through the holding member (chuck table 12 holds the package board W1 [paragraph 20]); a cutting step of causing the cutting blade to cut into the workpiece held on the holding table until a tip of the cutting blade reaches the holding member, and cutting the workpiece along the division lines by the cutting blade to form cut grooves reaching the holding member 
Negishi shows and discloses a checking step of imaging the cut grooves formed in the cutting step from a front surface side of the workpiece by an imaging camera to form a picked-up image of the cut groove at the front surface of the workpiece, thereby checking the cut groove at the front surface (Each of the first and second imaging means 72a and 72b is of an electronic microscope structure mounted with an imaging device such as a CCD, can image from above the wafer W held on each of the first and second chuck tables 20a, 20b, and outputs a picture signal resulting from the imaging to control means; the respective cut grooves (kerfs) cut by the first and second cutting blades 33a and 33b are imaged by the first imaging means 72a, picture information thus imaged is picture-processed to determine the measurements of a kerf position [paragraphs 29, 43]).
Harris et al. show and disclose imaging through the cut groove from the front surface side of the workpiece by an infrared camera to form a picked-up image of the cut groove at the back surface of the workpiece (illuminating the top surface of the semiconductor wafer with a light; a portion of the light passes through the one or more streets to a bottom surface of the semiconductor wafer;  imaging the portion of the light passing from the bottom surface of the semiconductor wafer so as to determine a location of the one or more streets relative to the bottom surface of the semiconductor wafer [paragraph 10, claim 1]).

Ninomiya shows and discloses wherein the picked-up image of the cut groove at the front surface and the picked-up image of the cut groove at the back surface are obtained at a same coordinate position on the workpiece (it is possible to extract defects in the wafer on the basis of reflected images and transmitted images of both surfaces; the front and rear surfaces of the wafer 1 are divided into a plurality of segmented regions Rij; capture of the first reflected image A.sub.00, transmitted image B.sub.00, and reflected image C.sub.00 of the first segmented region Rij is completed; a front or rear surface defect in the wafer 1 appears as a difference  [paragraphs 12, 32, 35, 37, 38]).
Sawaki, Negishi and Harris et al., as modified by Maeda et al. and Ninomiya, however, lack the claimed features of wherein a first centerline of the cut groove at the front surface and a second centerline of the cut groove at the back surface are compared from the picked-up image at the front surface and the picked-up image at the back surface to determine an alignment of the first centerline and the second centerline in the longitudinal direction and wherein a first width of the cut groove at the front surface is compared with a second width of the cut groove at the back surface from the picked-up image at the front surface and the picked-up image at the back surface, therefore these limitations, in conjunction with the other limitations recited in claims 1 and 8, are novel and unobvious over the combination of Sawaki, Negishi, Harris et al., Maeda et al. and Ninomiya.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641